Exhibit 10.17.2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

EXECUTION

FIRST AMENDMENT OF

THE LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

This FIRST AMENDMENT OF THE LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
(THIS “First Amendment”) is made and effective as of December 23, 2011 (the
“First Amendment Effective Date”) by and between IMPAX LABORATORIES, INC., a
Delaware corporation with its principal place of business at 30831 Huntwood
Avenue, Hayward, CA 94544 (“Impax”), and GLAXO GROUP LIMITED, a company
organized and existing under the laws of England and having an office and place
of business at Glaxo Wellcome House, Berkeley Avenue, Greenford, Middlesex, UB6
ONN, United Kingdom (“GSK”).

WHEREAS, Impax and GSK are parties to certain License, Development and
Commercialization Agreement, entered into as of December 15, 2010 (the “License
Agreement”);

WHEREAS, Impax and GSK now desire to amend certain terms and conditions of the
License Agreement as set forth below.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this First Amendment, the
Parties agree as follows:

 

1. Section 4.5(a) is hereby deleted and replaced in its entirety with the
following:

“(a) [***].”

 

2. Section 4.5(b) is hereby deleted and replaced in its entirety with the
following:

“(b) [***];”

 

1



--------------------------------------------------------------------------------

3. Section 4.5(d) is hereby deleted and replaced in its entirety with the
following:

“(d) [***]; and”

 

4. Section 7.3(a) is hereby deleted and replaced in its entirety with the
following:

“(a) [***]. GSK shall notify Impax within [***]. After the receipt of such
notice, Impax shall submit to GSK an invoice of [***] Dollars ($[***]) and GSK
shall pay to Impax the amount invoiced within ten (10) days after the receipt of
such invoice.”

5. This First Amendment amends the terms of the License Agreement as expressly
provided above, and the License Agreement, as so amended and including all of
its other terms and provisions that are not amended, remains in full force and
effect and sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter of
the License Agreement and supersedes, as of the First Amendment Effective Date,
all prior and contemporaneous agreements and understandings between the Parties
with respect to the subject matter of the License Agreement. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as set
forth in the License Agreement (as amended by this First Amendment).

6. Capitalized terms used but not defined herein shall have the meanings set
forth in the License Agreement. For clarity, the term “Agreement” in the License
Agreement means the License, Development and Commercialization Agreement as
amended.

7. The validity, performance, construction, and effect of this First Amendment
shall be governed by and construed under the laws of the State of Delaware,
without giving effect to any choice of law principles that would require the
application of the laws of a different state. This First Amendment may be
executed in one (1) or more counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

[Signature page follows]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this First Amendment in duplicate
originals by their proper representatives as of the First Amendment Effective
Date.

 

GLAXO GROUP LIMITED     IMPAX LABORATORIES, INC. By:   /s/ Paul Williamson    
By:   /s/ Michael Nestor Name:   Paul Williamson     Name:   Michael Nestor
Title:   Authorized Signatory For and on behalf of Edinburgh Pharmaceutical
Industries Limited Corporate Director     Title:   President, Impax
Pharmaceuticals

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3